Name: Council Regulation (EEC) No 190/80 of 29 January 1980 amending Regulation (EEC) No 1763/78 as regards the transfer of skimmed-milk powder to the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/ 18 Official Journal of the European Communities 30 . 1 . 80 COUNCIL REGULATION (EEC) No 190/80 of 29 January 1980 amending Regulation (EEC) No 1763/78 as regards the transfer of skimmed ­ milk powder to the Italian intervention agency 1 . In Article 1 (2), the date '1 November 1980 shall be replaced by '1 January 1981 '; 2. Article 1 (3) shall be replaced by the following : '3 . However, the Italian intervention agency shall , for the purpose of feeding calves in Italy, sell the skimmed-milk powder transferred to Italy during the period of suspension of sales, by inter ­ vention agencies, of skimmed-milk powder for the pigmeat and poultrymeat sections. 4 . The arrangements for the application of this Article shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . These arrangements shall determine in particular : (a) the intervention agencies which shall make the skimmed-milk powder available ; (b) the provisions to be made for transport ; (c) the rate of transfer and the part quantities concerned.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1763/78 (3), as amended by Regulation (EEC) No 1 638/79 (4), provides that the skimmed-milk powder made avail ­ able to the Italian intervention agency by the interven ­ tion agencies of other Member States is to be sold for feeding pigs and poultry in Italy ; Whereas the state of the skimmed-milk powder market has led to the suspension of sales by interven ­ tion agencies of skimmed-milk powder for the pigmeat and poultrymeat sectors ; whereas this measure makes it necessary to restrict the use of skim ­ med-milk powder transferred to Italy during the period of the said suspension to feeding calves, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1763/78 shall be amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1980 . For the Council . The President F. EVANGELISTI ( i ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (A OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 204, 28 . 7 . 1978 , p . 8 . ( «) OJ No L 192, 31 . 7 . 1979, p . 2.